DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 12/9/20.  Claims 1-10, 19-21 are cancelled; claims 11-12 and 22 are amended; claim 26 are added.  Claims 11-18 and 22-26 are pending. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of at least one support element “configured to reversibly contact” a ride vehicle/buoyant ride vehicle to control movement of the vehicle is unclear and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing. In looking to the specification for guidance, paragraph [0027] uses the same phrasing, but does not provide additional context of “reversibly contact”. Dependent claims establish a retraction of the support elements, which could be considered reversible contact. However, based on claim differentiation doctrine, a broader view of “reversibly contact” is required in the independent claims. In the remarks, applicant suggests 
Claims 12-18, 23-26 are rejected based on their respective dependencies to 11 and 22. 
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 11-13, 18 and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Nemeth (US Pub. No. 2012/0291657) in view of Henry (US Pub. No. 2006/0135274) and further in view of Maycock et al. (US Pub. No. 2015/0336012).
As per claim 11, Nemeth teaches a ride system, comprising: a motion governor comprising: a conveyor 110 (“track assembly 110 ... adapted to provide guided and controlled movement of boat 120” – paragraph [0035]) configured to travel along a track disposed within a flow path (defined by channel 104 and water 106 – paragraph [0034]) of a water ride 100 (paragraph [0033] - “water ride system”; paragraph [0035] – “track assembly”); a driving mechanism configured to control movement of the conveyor (paragraph [0035]); and at least one support element 132 coupled to the conveyor 110 (Fig. 1; paragraph [0037]), wherein the at least one support element 132 is configured to contact a ride vehicle 120 (“boat”) to control 
Nemeth teaches wherein the conveyor 110 “may move in either direction” to move the boat 120 (paragraph [0035]), but does not expressly teach wherein the conveyor rotates as claimed. However, Henry, directed to the analogous art of water ride systems (“Water Amusement Park” – Title), teaches the following features to be known in the art: a rotating conveyor driving mechanism 124 (“conveyor belt system”) used to facilitate movement (including translational movement) of buoyant ride vehicle 100 (Fig. 16; paragraphs [0153]-[0155]; paragraphs [0023] – “rollable carrier to float within the channel during use”, [0153]; see also Fig. 20 showing floating rollable carrier 100). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize a rotating conveyor as taught by Henry within Nemeth, for the expected purpose of facilitating movement of the boat. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. The proposed combination is considered to have a reasonable expectation of success since Nemeth expressly contemplates “a variety of forms” and “many other configurations” used to move the boat (paragraph [0035]).
Nemeth does not expressly teach a controller as claimed. However, Maycock et al., directed to the analogous art of amusement rides, teaches the following to be known in the art: a controller 43 (paragraph [0028]) configured to receive a location signal indicative of a location of a ride vehicle 11 along a ride path (paragraph [0029] – “status of the vehicle to the primary position, velocity ... traveling direction”); estimate an arrival time to a show element 51 (“show events 51” – paragraph [0030]) based on the location (paragraphs [0031], [0035], [0038] – [0041]); and determine that the estimated arrival time deviates from a scheduled show element start time (paragraph [0031] – “may trigger the show event 51 to start earlier” or “start later”). In response to the deviation of arrival time of the vehicle 11, Maycock et al. teaches to adjust the start time of the show event 51 Id. This, admittedly, is different from sending a control signal to the vehicle driving mechanism (motor) to adjust the speed of the vehicle 11 to arrive at the show event on a prescribed time. However, examiner notes that Maycock expressly teaches wherein the controller 43 is configured to “send instructions to the vehicle controller 20 ... to synchronize movement of the vehicle with the event 11” – paragraph [0033], including “instructions to the vehicle controller 20 to decelerate the vehicle 11” (paragraph [0031]). As such, examiner considers it obvious to try and adjust the vehicle 11 velocity, via a control signal from controller 48, to ensure “synchronization” of the show event 51 and the ride vehicle. In doing so, the ride system becomes more efficient since certain unavoidable deficiencies occur through loading and weight differences in vehicles as explained in paragraph [0027] of Maycock et al. In other words, the synchronization of the ride vehicle and show even start time can be achieved in different ways, including changing the start time of the show event, or, changing the speed of the vehicle to arrive at the appropriate time. Each accomplish the same feat of ensuring synchronization of the vehicle arrival and show event. The proposed combination is considered to have a reasonable expectation of success as Nemeth expressly teaches a desire to provide control of the boat movements that enable improved “show element” positioning of the boat (paragraph 
Lastly, and in view of the scope of the support element being configured to “reversibly contact” set forth above in Section 2, examiner points to the following disclosure in Nemeth. To begin, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.   At paragraph [0030], Nemeth discloses a clearance between the support member head portion and the cavity of almost an inch. Nemeth further states that head 140 of the support member “may abut or contact the inner surfaces of the body 152” (paragraph [0040]). The support member is clearly not “affixed” to the ride vehicle and is capable of reversibly contacting the cavity walls of the ride vehicle. In the alternative, examiner cites to secondary reference Henry for its teaching of paddle 114 contacting a rear portion of ride vehicle 100, wherein the contact is not “affixed”, and therefore considered reversible contact.  (Fig. 6 – paddle 114 contacting rear portion of ride vehicle 100  - paragraph [0152] – “paddle type”, rotating with conveyor, unattached to vehicle 100). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the paddle support elements to easily catch the rear portion of the boat to be conveyed by the conveyor belt. This feature is considered to be combinable with a reasonable expectation of 
As per claims 12-13 and 18, Nemeth teaches wherein the at least one support element comprises an arm portion 132 configured to contact a portion of the ride vehicle bottom, as opposed to a paddle configured to reversibly contact a front, rear, or lateral side of the ride vehicle or a combination thereof, wherein the paddle comprises a plurality of through passages such that fluid from the flow path passes through at least one interior portion of the paddle, wherein the at least one support element is not fixed to the ride vehicle.  However, and as set forth above in the rejection of claim 11, analogous art reference Henry teaches such features to be known in the art (Fig. 6 – paddle 114 contacting rear portion of ride vehicle 100  - paragraph [0152] – “paddle type”, including “netting” which allows fluids to pass through, and continue rotating with conveyor, unattached to vehicle 100 (i.e. reversible contact)). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the paddle support elements to easily catch the rear portion of the boat to be conveyed by the conveyor belt. This feature is considered to be combinable with a reasonable expectation of success since Nemeth teaches embodiments were the rear portion of the boat is not attached to the capture system (Fig. 1). By incorporating this paddle on the rear boat portion, the boat can be more accurately controlled. 
Claim 22 is rejected based on the combined disclosure of Nemeth, Henry and Maycock set forth above in the rejection of claim 11. Examiner notes Nemeth and Henry both teach wherein the ride vehciles are buoyant (Nemeth – paragraph [0036] - “boat 120 floating on water see also Fig. 20 showing floating rollable carrier 100). Moreover, in Maycock, to determine if the ride vehicle is moving at a speed that triggers an “earlier” or “later” start time of the show event 51, one ordinary skilled in the art would recognize that the location of the vehicle with respect to the show event is therein implicitly determined since Maycock uses position indicators to determine velocity (See paragraphs [0031], [0038]). 
With respect to claims 23-24, the “obvious to try” rationale is equally applicable as set forth above. Maycock teaches wherein controller 43 “may trigger the show event 51 to start earlier” or “start later” in response to a deviation of arrival time of the vehicle 11 (paragraph [0031]). Again, examiner considers it “obvious to try” to adjust the vehicle 11 velocity, via a control signal from controller 48, to ensure “synchronization” of the show event 51 and the ride vehicle. In doing so, the ride system becomes more efficient since certain unavoidable deficiencies occur through loading and weight differences in vehicles as explained in paragraph [0027] of Maycock et al. To decrease the speed of the ride vehicle would expectantly delay arrival to the show event. Conversely, increasing the ride vehicle would expectantly expediate arrival time to the show event. Notably, Maycock expressly teaches wherein the controller 43 is configured to “send instructions to the vehicle controller 20 ... to synchronize movement of the vehicle with the event 11” – paragraph [0033], including “instructions to the vehicle controller 20 to decelerate the vehicle 11” (paragraph [0031]). One ordinary skill in the art would understand that to adjust the ride vehicle (i.e. boat) velocity of Nemeth, as modified by Henry (i.e. utilizing the rotating conveyor), the control signal would necessarily be applied to the . 

Allowable Subject Matter
5.	Claims 14-17 and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive.
Applicant argues that primary reference Nemeth fails to teach at least one support element configured to reversibly contact the ride vehicle. Examiner respectfully disagrees. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114.   At paragraph [0030], Nemeth discloses a clearance between the support member head portion and the cavity of almost an inch. Nemeth further states that head 140 of the support member “may abut or contact the inner surfaces of the body 152” (paragraph [0040]). The support member is clearly not “affixed” to the ride vehicle and is capable of reversibly contacting the cavity walls of the ride vehicle. In the alternative, examiner cites to secondary reference Henry for its teaching of paddle 114 contacting a rear portion of ride vehicle 100, wherein the contact is not “affixed”, and therefore considered reversible contact.  (Fig. 6 – paddle 114 contacting rear portion of ride vehicle 100  - paragraph [0152] – “paddle type”, rotating with conveyor, unattached to vehicle 100). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hamel (US Pat. No. 3,003,430), Jordan (US Pub. No. 2006/0219124) and Bloomfield et al. (US Pub. No. 2020/0108324).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711